Name: Commission Regulation (EEC) No 306/92 of 7 February 1992 ending the charges against the tariff ceilings opened in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in Thailand, Argentina and China
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  America;  Asia and Oceania;  trade policy
 Date Published: nan

 8 . 2. 92 Official Journal of the European Communities No L 32/ 17 COMMISSION REGULATION (EEC) No 306/92 of 7 February 1992 ending the charges against the tariff ceilings opened in the framework of generalized tariff preferences, by Council 'Regulation (EEC) No 3832/90 in respect of certain textile products originating in Thailand, Argentina and China THE COMMISSION OF THE EUROPEAN COMMUNITIES, against any particular preferential tariff limit if these limits were exceeded particularly as a result of regulariza ­ tions of imports actually made during the preferential tariff period ;Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), as last amended by Regulation (EEC) No 3587/87 (2), and in particular the third para ­ graph of Article 12 thereof, Whereas, in respect of the products of category 37 (order No 40.0370) originating in Thailand, of category 65 (order No 40.0650) originating in Argentina and of category 84 and 90 (order No 40.0840 and 40.0900) originating in China, the relevant ceilings were fixed at 386, 166, 3 and 15 tonnes, respectively ; whereas on 1 January 1992, the sum of the quantities charged during the 1991 preferen ­ tial period has exceeded the ceilings in question ; Whereas, pursuant to Articles 1 and 10 of Regulation (EEC) No 3832/90 suspension of customs duties in the context of preferential tariff ceilings is granted within the limits of the individual ceilings set out in column 8 of Annex I to that Regulation in respect of each of the cate ­ gories of product under consideration ; whereas as provided for in the third paragraph of Article 12 of the said Regulation, the Commission may, after 31 December 1992, take measures to stop quantities being charged Whereas it appears desirable to take measures to stop quantities being charged against the said ceilings in respect of Thailand for category 37, in respect of Argen ­ tina for category 65, and in respect of China for category 84 and 90, HAS ADOPTED THIS REGULATION : Article 1 The quantities charged against the tariff ceilings opened by Regulation (EEC) No 3832/90 relating to the products and origins indicated in the table below, shall cease to be allowed from 11 February 1992. Order No Category (Unit) CN code Description Origin ( 1 ) (2) (3) (4) (5) 40.0370 37 5516 11 00 Woven fabrics of artificial staple fibres Thailand (tonnes) 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 341 , 12. 12. 1991 , p. 1 . No L 32/18 Official Journal of the European Communities 8 . 2. 92 (1) (2) (3) (4) (5) 40.0370 5516 43 00 (cont 'd) 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 40.0650 65 5606 00 10 Knitted or crocheted fabric other than of Argentina (tonnes) categories 38 A and 63, of wool, of cotton ex 6001 10 00 or of man-made fibres 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 6002 92 90 600293 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 40.0840 84 6214 20 00 Shawls, scarves, mufflers, mantillas, veils China (tonnes) 6214 30 00 and the like other than knitted crocheted, 6214 40 00 of wool , of cotton or man-made fibres 6214 90 10 8 . 2. 92 Official Journal of the European Communities No L 32/19 0) (2) (3) (4) (5) 40.0900 90 5607 41 00 Twine, cordage, ropes and cables, of China (tonnes) 5607 49 1 1 synthetic fibres, plaited or not 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1992. For the Commission Christiane SCRIVENER Member of the Commission